       Case 9:18-cv-01121-BKS-CFH Document 47 Filed 10/26/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JEROME WASHINGTON,

                                       Plaintiff,                      9:18-CV-1121 (BKS/CFH)

v.

JUSTIN THOMAS, et al.,

                                       Defendants.


Appearances:

Plaintiff, pro se:
Jerome Washington
18-A-0985
Wende Correctional Facility
P.O. Box 1187
Alden, NY 14004

For Defendants:
Letitia James
Attorney General for the State of New York
Denise P. Buckley
Assistant Attorney General
The Capitol
Albany, NY 12224

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

       Plaintiff Jerome Washington, a New York State inmate, commenced this action asserting

claims under 42 U.S.C. § 1983 arising out of his incarceration at Marcy Correctional Facility.

(Dkt. Nos. 1, 28). On June 11, 2020, Defendants filed a motion for summary judgment seeking

dismissal of the complaint based on Plaintiff’s failure to exhaust administrative remedies or, in

the alternative, dismissal under Fed. R. Civ. P. 12(b)(6) for failure to state a claim. (Dkt. No. 41).

Plaintiff did not respond to Defendants’ motion even though he was given two extensions of time
       Case 9:18-cv-01121-BKS-CFH Document 47 Filed 10/26/20 Page 2 of 3




to do so. (Dkt. Nos. 44, 45). This matter was referred to United States Magistrate Judge Christian

F. Hummel who, on September 30, 2020, issued a Report-Recommendation recommending that

Defendants’ motion for summary judgment be granted, and that the complaint be dismissed with

prejudice for failure to exhaust administrative remedies. (Dkt. No. 46). Magistrate Judge

Hummel advised the parties that under 28 U.S.C. § 636(b)(1), they had fourteen days within

which to file written objections to the Report, and that the failure to object to the Report within

fourteen days would preclude appellate review. (Dkt. No. 46, at 13).

        No objections to the Report-Recommendation have been filed. As no objections to the

Report-Recommendation have been filed, and the time for filing objections has expired, the

Court reviews the Report-Recommendation for clear error. See Petersen v. Astrue, 2 F. Supp. 3d

223, 229 (N.D.N.Y. 2012) (citing Fed. R. Civ. P. 72(b), Advisory Committee Notes to 1983

amendment). Having reviewed the Report-Recommendation for clear error and found none, the

Court adopts the Report-Recommendation in its entirety.

        For these reasons, it is

        ORDERED that the Report-Recommendation (Dkt. No. 46) is ADOPTED in its

entirety; and it is further

        ORDERED that Defendants’ motion for summary judgment (Dkt. No. 41) is

GRANTED; and it is further

        ORDERED that Plaintiff’s amended complaint (Dkt. No. 28) is DISMISSED with

prejudice; and it is further




                                                  2
      Case 9:18-cv-01121-BKS-CFH Document 47 Filed 10/26/20 Page 3 of 3




       ORDERED that the Clerk serve a copy of this Order upon the parties in accordance with

the Local Rules.

       IT IS SO ORDERED.



Dated: October 26, 2020
       Syracuse, New York




                                             3
